IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT



JEMILL BANTUM,                     : No. 71 EM 2016
                                   :
                 Petitioner        :
                                   :
                                   :
            v.                     :
                                   :
                                   :
U.S. BANK NATIONAL ASSOCIATION,    :
ET AL., PHELAN HALLINAN, DIAMOND & :
JONES,                             :
                                   :
                 Respondents       :


                                       ORDER


PER CURIAM

      AND NOW, this 20th day of June, 2016, the Application for Extraordinary and/or

King’s Bench Jurisdiction is DENIED.